Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 1 of 31

revoked, and the grant of such release shall be deemed null and void ab initio, without the need
for any further action by the Parties.

Section 5.9 Buyer Backstop. To the extent that the performance of Sellers’
obligations under this Agreement prior to or at the Closing require the use or payment of money,
Sellers shall utilize the from time to time Cash and Cash Equivalents (other than any Excluded
Cash) on hand and available for use in the Business (“Available Cash”) to perform and satisfy
such obligations. If, at any time prior to or at the Closing, there is not sufficient Available Cash
for Sellers to perform any such obligations (an “Available Cash Deficiency”), Buyer shall fund
to Sellers (withm two (2) Busmess Days followmg Buyer’s receipt from time to time of written
notification from Sellers of the amount of such Cash Deficiency and reasonable support therefor
(each, a “Shortfall Notice”) cash mn the amount of the then Available Cash Deficiency (a
“Backstop Amount”), which Backstop Amount shall be used by Sellers only to satisfy Sellers’
obligations under this Agreement specifically identified im the Shortfall Notice as obligations
Sellers had msufficient Available Cash to satisfy; provided, however, and notwithstanding
anything to the contrary set forth herein, Buyer’s aggregate payments with respect to Backstop
Amounts and the Excluded Cash Deficiency Amount shall not exceed $613,708 and Buyer shall
have no further obligation for the payment of any Backstop Amounts or the Excluded Cash
Deficiency Amount in excess of such aggregate amount, provided further, however, in lieu of
funding the Backstop Amount to Sellers, Buyer shall have the right, at Buyer’s sole option, to
pay the amounts comprising the Backstop Amount directly to the counter-parties and other third
parties identified as payees of any portion of the Backstop Amount in the Shortfall Notice. In the
event Buyer elects to make payments of the Backstop Amount directly to third parties as
contemplated in the immediately preceding sentence, Sellers shall provide such information as
Buyer may request in order to do so and otherwise reasonably cooperate with Buyer in making
such direct payments. Notwithstandng anything to the contrary in this Agreement, if Buyer fails
to fund or pay in full, as applicable, any Backstop Amount required to be funded or paid in full
by Buyer in accordance with this Section 5.9, Seller shall be excused from performing Sellers’
obligations to which such unpaid or unfunded Backstop Amounts relate and such failure shall be
deemed a breach of Buyer’s obligations under this Agreement.

ARTICLE VI
OTHER COVENANTS

The Parties agree as follows with respect to the period from and after the Closing;
provided that (i) Sellers shall not be obligated to mcur any costs or expenses, associated with
their obligations hereunder during such period, other than such ordinary and necessary
professional fees as are required for Sellers to comply with the obligations hereunder and
(ii) Sellers’ obligations hereunder shall only continue until Sellers are no longer debtors in
possession under the Chapter 11 Cases or the Chapter 11 Cases are closed or dismissed:

Section 6.1 Cooperation. Each of the Parties shall cooperate with each other, and
shall use their commercially reasonable efforts to cause their respective Representatives to
cooperate with each other, to provide an orderly transition of the Purchased Assets and Assumed
Liabilities from Sellers to Buyer and to mmimize the disruption to the Business resulting from
the Contemplated Transactions.

48

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 2 of 31

Section 6.2 Further Assurances. In case at any time from and after the Closing any
further action is necessary or reasonably required to carry out the purposes of this Agreement,
subject to the terms and conditions of this Agreement and the terms and conditions of the Sale
Order (and, as to Sellers, taking into account their status as debtors-in-possession), at any Party’s
request and sole cost and expense, each Party shall take such further action (mcluding the
execution and delivery to any other Party of such other reasonable instruments of sale, transfer,
conveyance, assignment, assumption and confirmation and providing materials and information)
as another Party may reasonably request (which are consistent with the rights and obligations
imposed upon the Parties pursuant to the other provisions hereof) as shall be necessary to
transfer, convey and assign to Buyer all of the Purchased Assets, to confirm Buyer’s assumption
of the Assumed Liabilities and to confirm Sellers’ retention of the Excluded Assets and Excluded
Liabilities. Without limiting the generality of this Section 6.2, to the extent that either Buyer or
Sellers discovers any additional assets or properties which the parties mutually agree should have
been transferred or assigned to Buyer as Purchased Assets but were not so transferred or
assigned, Buyer and Sellers shall cooperate and execute and deliver any instruments of transfer
or assignment (which are consistent with the rights and obligations imposed upon the Parties
pursuant to the other provisions hereof) necessary to transfer and assign such asset or property to
Buyer.

Section 6.3 Availability of Business Records. From and after the Closing, Buyer
shall promptly provide to Sellers and their respective Representatives (after reasonable notice
and during normal business hours and without charge to Sellers) access to all Records included
in the Purchased Assets for periods prior to the Closing and reasonable access to Transferred
Employees to the extent such access is necessary m order for Sellers (as applicable) to comply
with applicable Law or any contract to which it is a party, for lquidation, winding up, Tax
reporting or other proper purposes and so long as such access is subject to an obligation of
confidentiality, and shall preserve such Records until the latest of (1) si (6) years after the
Closing Date, (ii) the required retention period for all government contact mformation, records or
documents, (iii) the conclusion of all bankruptcy proceedings relating to the Chapter 11 Cases or
(iv) in the case of Records related to Taxes, the expiration of the statute of limitation applicable
to such Taxes. Such access shall include access to any information in electronic form to the
extent reasonably available. Buyer acknowledges that Sellers have the right to retain originals or
copies of all of Records included in the Purchased Assets for periods prior to the Closmg. Prior
to destroymg any Records included m the Purchased Assets for periods prior to the Closing,
Buyer shall notify Sellers thirty (30) days in advance of any such proposed destruction of its
intent to destroy such Records, and Buyer shall permit Sellers to retam such Records, at Sellers’
cost and expense. With respect to any Litigation and claims that are Excluded Liabilities, Buyer
shall render all reasonable assistance that Sellers may request in defending or prosecuting such
Litigation or claim and shall make available to Sellers such personnel as are most knowledgeable
about the matter mn question, all without charge.

Section 6.4 Employee Matters.

(a) No later than ten (10) Business Days prior to Closing Sellers will update
the Employee Roster. At least two (2) Business Days prior to the Closmg, Buyer will
identify the employees (or corresponding positions) on the Employee Roster to whom
Buyer intends make an offer of employment. Prior to Closmg, Buyer may but is under

49

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 3 of 31

no obligation to offer employment to such identified employees listed on the Employee
Roster (an “Offeree’”’) to the extent such identified employee is a Current Employee and
remains a Current Employee as of immediately prior to the Closing on such
employment terms as Buyer may determine in its sole discretion.

(b) Each Offeree of Sellers who is not a Transferred Employee shall be
referred to herem as an “Excluded Employee.”

(c) Following the date of this Agreement:

L Sellers will allow Buyer or any of tts Representatives reasonable
access upon reasonable advance notice to meet with and interview the individuals listed
on the Employee Roster during normal business hours;

il. Sellers shall not, nor shall any Seller authorize or direct or give
express permission to any Affiliate, officer, director or employee of any Seller or any
Affiliate, to (A) interfere with Buyer’s or its Representatives’ rights under Section 6.4(a)
to make offers of employment to any Offeree, or (B) solicit or encourage any Offeree not
to accept, or to reject, any such offer of employment,

iii. Sellers shall provide reasonable cooperation and mnformation to
Buyer or the relevant Representative as reasonably requested by Buyer or such
Representative with respect to its determination of terms and conditions of employment
for any Offeree;

iv. Sellers shall process the payroll for and pay, or cause to be paid,
the base wages, base salary and benefits that are due and payable on or prior to the
Closing Date with respect to all Current Employees. Sellers shall withhold and remit all
applicable payroll taxes as required by Law on or prior to the Closng Date with respect
to all Current Employees as of such date;

Vv. Sellers shall retam and be solely responsible for all Liabilities and
obligations arising under or relating to any Employee Benefit Plans or the employment or
termination of employment of any employee of any Seller, mcluding without limitation
any Current Employee or Former Employee (excludnmg the Assumed Payroll
Obligations). | With respect to all Liabilities arising under or relating to Section 4980B of
the Code or Part 6 of Subtitle B of Title I of ERISA (“COBRA”), Sellers and their
respective ERISA Affiliates shall retam all Liability to provide contmued group health
coverage to all M&A qualified beneficiaries (as defined in Treasury Regulation §
54.4980B-9, Q/A(a) who expense a qualifymg event (as defined in Treasury Regulation §
54.4980B-9, Q/A-6) as result of transactions contemplated by this Agreement.

(d) | Nothmg in this Section 6.4 shall be construed as requirmg, and neither
Sellers nor any of ther Affiliates shall take any affirmative action that would have the
effect of requirmg Buyer to continue (or prevent the termmation of employment of) any
specific employee benefit plan or to continue the employment of any specific person
following the Closing. Nothing in this Agreement is intended to establish, create or
amend, nor shall anything in this Agreement be construed as establishing, creating or

50

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 4 of 31

amending, any employee benefit plan, practice or program of Buyer, any of its
Affiliates or any of Sellers’ Employee Benefit Plans, nor shall anything in this
Agreement create or be construed as creating any contract of employment or as
conferring upon any Current Employee, Former Employee, Transferred Employee or
upon any other person, other than the parties to this Agreement in accordance with its
terms, any rights to enforce any provisions of this Agreement under ERISA or
otherwise. No provision of this Agreement shall create any third party beneficiary
rights in any Current Employee or Former Employee of any Seller or any other Person
(including any beneficiary or dependent thereof) of any nature or kind whatsoever,
includmg without limitation, in respect of continued employment (or resumed
employment) for any specified period.

Section6.5 Transfer Taxes. To the extent not exempt under Section 1146 of the
Bankruptcy Code and subject to Section 5.9 of this Agreement, Sellers shall pay all Transfer
Taxes. Sellers and Buyer shall cooperate to prepare and timely file any Tax Returns required to
be filed in connection with Transfer Taxes described in the immediately preceding sentence.

Section 6.6 Wage Reporting. Buyer and Sellers agree to utilize, or cause their
respective Affiliates to utilize, the alternate procedure set forth in Internal Revenue Service
Revenue Procedure 2004-53 with respect to wage reporting.

Section 6.7. Insurance Policies. Other than as provided in Section 2.2(k) above, upon
Closing, and until Sellers cease to be debtors m possession in the Chapter 11 Cases or the
Chapter 11 Cases are closed or dismissed, the Sellers shall use commercially reasonable efforts
(but at no material cost or expense to Sellers) to cause the assignment of all rights of the Sellers
in and to all msurance coverage provided in relation to Sellers and the Purchased Assets that is
maintained by any Seller or its Affiliates (whether such policies are maintained with third party
insurers or with such Seller or its Affiliates) to Buyer as soon as reasonably practicable. To the
extent that any current or prior Insurance Policy is not transferable to Buyer at the Closmg in
accordance with the terms thereof, each Seller, as applicable, shall (so long as Sellers remam
debtors in possession in the Chapter 11 Cases and the Chapter 11 Cases have not been closed or
dismissed and at no cost or expense to Sellers) hold such Insurance Policy for the benefit of
Buyer, shall reasonably cooperate with Buyer (at Buyer’s cost and expense) in pursuing any
clams thereunder, and shall pay over to Buyer promptly any insurance proceeds paid or
recovered thereunder with respect to the Purchased Assets or the Assumed Liabilities. In the
event Buyer determines to purchase replacement coverage with respect to any such Insurance
Policy, Sellers shall(so long as Sellers remain debtors m possession in the Chapter 11 Cases and
the Chapter 11 Cases have not been closed or dismissed and at no cost or expense to Sellers)
reasonably cooperate with Buyer to termmate such Insurance Policy to the extent only applicable
to the Purchased Assets, and Sellers shall, at the option of Buyer, promptly pay over to Buyer
any refunded or returned msurance premiums received by any Sellers in connection therewith
(or, if applicable, Buyer’s pro rata portion thereof) or cause such premiums to be applied by the
applicable carrier to the replacement coverage arranged by Buyer.

Section 6.8 Collection of Accounts Receivable.

5]

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 5 of 31

(a) As of the Closing Date, each Seller hereby (i) authorizes Buyer to open
any and all mail addressed to any Seller relatng to the Business or the Purchased
Assets and delivered to the offices of the Busmess or otherwise to Buyer if received on
or after the Closing Date and (1) appomts Buyer or its attorney-in-fact to endorse, cash
and deposit any monies, checks or negotiable instruments received by Buyer after the
Closmg Date with respect to Accounts Receivable that are Purchased Assets or
accounts receivable relating to work performed by Buyer after the Closing, as the case
may be, made payable or endorsed to any Seller or Sellers’ order, for Buyer’s own
account.

(b) As of the Closing Date, each Seller agrees that any monies, checks or
negotiable instruments received by any Seller after the Closmg Date with respect to
Accounts Receivable that are Purchased Assets or accounts receivable relating to work
performed by Buyer after the Closing, as the case may be, shall be held in trust by such
Seller for Buyer’s benefit and account, and promptly upon receipt by a Seller of any
such payment (but in any event within five (5) Business Days of such receipt), such
Seller shall pay over to Buyer or its designee the amount of such payments. In
addition, Buyer agrees that, after the Closing, it shall hold and shall promptly transfer
and deliver to Sellers, from time to time as and when received by Buyer or its
Affiliates, any cash, checks with appropriate endorsements, or other property that
Buyer or its Affiliates may receive on or after the Closing which properly belongs to
Sellers hereunder, ncludnmg any Excluded Assets.

(c) As of the Closing Date, Buyer shall have the sole authority to bill and
collect Accounts Receivable that are Purchased Assets and accounts receivable relating
to work performed by Buyer after the Closing.

Section 6.9 Use of Name and Marks. Neither Sellers nor any of their Affiliates shall
use, license or affirmatively authorize any third party to use, any Trademark which is similar to,
confusing with, or which dilutes any Trademark included in the Purchased Assets.

Section 6.10 Liquor License Approvals. Sellers shall reasonably cooperate with
Buyer in connection with Buyer’s filings with any Governmental Entity or third party with
respect to any Liquor Licenses and obtainnmg any Liquor License Approval, including by
entering into the Management Agreement and, if reasonably requested by Buyer, initiating
and/or participating, at Buyer’s sole cost and expense, in such Litigation reasonably requested by
Buyer to obtam such Liquor License Approvals. For the avoidance of doubt, Sellers shall not
bear any of the costs or expenses of Buyers’ efforts to obtam Liquor License Approval, except as
explicitly provided in the Management Agreement.

Section 6.11 Data Privacy Protection. Buyer acknowledges that the Purchased Assets
include PII, along with associated personal information about the Sellers’ customers. In
connection with the same, Buyer agrees to: (1) employ appropriate security controls and
procedures (technical, operational and managerial) to protect PII and personal information,
(u) abide by all applicable Laws and regulations with respect to PII and (iii) take such further
actions with respect to PII as may be agreed in writing between the Parties. Buyer agrees that it
shall, absent a customer’s express consent received after adequate notice: (a) abide by the

52

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 6 of 31

Sellers’ privacy policies and privacy-related covenants made in Sellers’ terms of service that
were in effect as of the Petition Date, (b) respect prior requests of customers to opt out of receipt
of marketing messages (to the extent Sellers make Buyer aware of such requests; provided that
Buyer shall seek to obtain such information from Sellers), and (c) use personal information only
for the purposes of continuing Business operations and continumg to provide similar goods and
services to customers, including marketing the products and services related to Purchased Assets.
Buyer shall require express consent of a customer for any additional use of PII or personal
information or before making material changes to the privacy policies that weaken a customer’s
consumer protection. Furthermore, to the extent PII includes any social security numbers, Buyer
shall limit such use to tax reporting purposes, and shall purge such mformation from its
databases when such information is no longer required for that purpose.

Section 6.12 Alternate Transactions. Buyer acknowledges that, pursuant to the Bid
Procedures Order, and only after entry of the Bid Procedures Order on the Bankruptcy Court’s
docket, Sellers will solicit bids from other prospective purchasers for the sale of all of the
Purchased Assets in accordance with the procedures set forth m the Bid Procedures Order;
provided, however, that, following completion of the Auction (if any) until the Closing (in the
event that Buyer is selected as the winning bidder), Sellers shall not, directly or indirectly,
through any officer, director, employee, agent, professional or advisor, solicit any Alternate
Transaction or participate in any negotiations or discussions with respect to any Alternate
Transaction, and Sellers shall not, and Sellers shall cause their Affiliates not to, (1) execute an
agreement (other than a customary confidentiality agreement) with respect to an Alternate
Transaction or (ii) seek or support Bankruptcy Court approval of a motion or Order inconsistent
in any material respect with the transactions contemplated by this Agreement.

Section 6.13 Purchased Actions. Buyer covenants and agrees (on behalf of itself and
its successors and assigns) not to assert any Purchased Action other than as a defense or
counterclaim to any claim alleged or asserted against Buyer or its Affilates by a Person that is or
may be a Purchased Action defendant.

Section 6.14 Buyer Designee. At the Closing, notwithstanding anything to the contrary
herein, Buyer may in its sole discretion designate or assign to any of its Affiliates its right, title
and interest in any of the Purchased Assets (for the avoidance of doubt, mcluding the Assumed
Contracts) pursuant to the terms of this Agreement. If so mstructed by Buyer, Sellers shall sell,
transfer, assign, convey and deliver such Purchased Assets directly to such Affiliate in lieu of
selling, transferring, assigning, conveying and delivering such Purchased Assets to Buyer.

ARTICLE VII
CONDITIONS TO CLOSING

Section 7.1 Conditions to Buyer’s Obligations.

Subject to Section 7.3, Buyer’s obligation to consummate the Contemplated Transactions
in connection with the Closing is subject to satisfaction or written waiver of the following
conditions (any or all of which may be waived mn writing by the Sellers and Buyer in whole or in
part to the extent permitted by applicable Law):

53

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 7 of 31

(a) as of the date hereof and as of the Closing (in each case, except to the
extent for any representation or warranty that is expressly made as of a specified date,
in which case as of such specified date), each representation or warranty contained in
Article [II shall be true and correct in all respects other than de minimis exceptions;

(b) Sellers shall have performed and complied with their covenants and
agreements hereunder to the extent required to be performed prior to the Closing in all
material respects, and Sellers shall have caused the documents and instruments required
by Section 2.9(a) to be delivered to Buyer (or tendered subject only to Closing);

(c) no Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Decree that is in effect and that has the
effect of making the Closing illegal or otherwise prohibiting the consummation of the
Closing;

(d) all Cure Amounts shall have been paid by the Sellers or as otherwise set
forth in this Agreement;

(e) Buyer shall have received all of the Consents from third parties
(includnmg any Governmental Entities) and Assumed Permits (icludmg Liquor
Licenses Approvals), except to the extent such Assumed Permits (includmg Liquor
Licenses Approvals) are to be transitioned under the Management Agreement
(includmg Liquor Licenses Approvals pursuant to Section 6.10) or the need for such
Consents is obviated by the effect of the Sale Order, in each case, as listed on
Schedule 7.1 (as the same may be revised, amended or modified by Buyer in its sole
discretion up until the Sale Hearing);

(f) the Bid Procedures Order shall have been entered by the Bankruptcy
Court on a final, non-appealable basis;

(g) the Sale Order shall have been entered by the Bankruptcy Court and
shall be in full force and effect and not be subject to a stay pending appeal;

(h) from the date of this Agreement until the Closing Date, there shall not
have occurred and be continuing any Material Adverse Effect;

(1) Buyer shall have received all of the deliverables pursuant to
Section 2.9(a); and
(j) Sellers shall have delivered a certificate from an authorized officer of

Sellers to the effect that each of the conditions specified in Section 7.1(a),
Section 7.1(b) and Section 7.1(h) has been satisfied.

Section 7.2 Conditions to Sellers’ Obligations. Subject to Section 7.3, Sellers’
obligation to consummate the Contemplated Transactions im connection with the Closing are
subject to satisfaction or written waiver of the following conditions (any or all of which may be
waived in writing by the Sellers and Buyer in whole or in part to the extent permitted by
applicable Law):

54

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 8 of 31

(a) as of the date hereof and as of the Closmg (in each case, except for any
representation or warranty that is expressly made as of a specified date, in which case
as of such specified date), (i) each representation or warranty contained in Section 4.1,
Section 4.2 or Section 4.3 shall be true and correct in all respects other than de minimis
exceptions, and (ii) each other representation or warranty set forth m Article IV shall be
true and correct in all material respects, except where the failure of such representations
and warranties referred to in this clause (ii) to be true and correct, mdividually or in the
aggregate with other such failures, would not reasonably be expected to materially
prevent, restrict or delay the consummation of the Contemplated Transactions or by any
Related Agreement; provided, however, that for purposes of determining the accuracy
of representations and warranties referred to in clause () for purposes of this condition,
all qualifications as to “materiality” and “Material Adverse Effect” contamed in such
representations and warranties shall be disregarded;

(b) Buyer shall have performed and complied with its covenants and
agreements hereunder to the extent required to be performed prior to the Closing in all
material respects, and Buyer shall have caused the documents, instruments and
payments required by Section 2.9(b) to be delivered to Sellers (or tendered subject only
to Closing);

(c) no Governmental Entity of competent jurisdiction shall have (i) enacted,
issued, promulgated, enforced or entered any Decree that is in effect and that has the
effect of making the Closing illegal or otherwise prohibitng the consummation of the
Closing;

(d) the Bid Procedures Order shall have been entered by the Bankruptcy
Court and shall be in full force and effect and not be subject to a stay pending appeal;

(e) the Sale Order shall have been entered by the Bankruptcy Court and
shall be in full force and effect and not be subject to a stay pending appeal;

(f) Sellers shall have received all of the deliverables pursuant to
Section 2.9(b); and

(g) Buyer shall have delivered a certificate from an authorized officer of
Buyer to the effect that each of the conditions specified in Section 7.2(a) and
Section 7.2(b) has been satisfied.

Section 7.3 No Frustration of Closing Conditions. Neither Buyer nor Sellers may
rely on the failure of any condition to its obligation to consummate the Contemplated
Transactions set forth in Section 7.1 or Section 7.2, as the case may be, to be satisfied if such
failure was caused by such Party’s failure to use its commercially reasonable efforts with respect
to those matters contemplated by the applicable Sections of this Agreement to satisfy the
conditions to the consummation of the Contemplated Transactions or other breach of a
representation, warranty or covenant hereunder.

Section 7.4 Waiver of Conditions. Upon the occurrence of the Closing, any
condition set forth in this Article VII that was not satisfied as of the Closing will be deemed to

55

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 9 of 31

have been waived for all purposes by the Party having the benefit of such condition as of and
after the Closing.

Section 7.5 Agreement Regarding Schedules and Exhibits Hereto.
Notwithstanding anything to the contrary m this Agreement, the Parties will not append the
various schedules and exhibits referred to in this Agreement upon the mutual execution and
delivery of this Agreement. Rather, the Parties will work to mutually agree upon and append all
schedules and exhibits hereto by no later than August 7, 2020 (the “Outside Agreement Date”).
The Parties shall cooperate reasonably and in good faith to achieve such mutual agreement on or
before the Outside Agreement Date. In the event that the Parties have not mutually agreed upon
the form and content of all schedules and exhibits to this Agreement by the Outside Agreement
Date, then either Buyer or Sellers shall have the right upon written notice to the other(s) to
terminate this Agreement at any time prior to the Parties achieving mutual agreement on the
form and content of such schedules and exhibits. Notwithstanding anything to the contrary
herein, upon any such termination, the Parties shall conclusively be deemed released and
relieved of any further lability or obligation hereunder, except as otherwise set forth m
Section 8.3. Upon the Parties’ mutual agreement upon the form and content of the schedules and
exhibits hereto prior to the Outside Agreement Date, such schedules and agreements shall be
deemed appended to and included in this Agreement and this Section 7.5 shall lapse and cease to
be of any force or effect whatsoever as though it had never been included in this Agreement.

ARTICLE VIII
TERMINATION

Section 8.1 Termination of Agreement. This Agreement may be terminated mn
accordance with this Article VIII and the Contemplated Transactions abandoned at any time
prior to the Closing (eacha “Termmation Event”):

(a) by the mutual written consent of Buyer, on the one hand, and Sellers, on
the other hand;

(b) by written notice of either Buyer or Sellers, if there shall be any Law
that makes consummation of the Contemplated Transactions illegal or otherwise
prohibited, or upon the issuance by any Governmental Entity of an Decree restraining,
enjoming, or otherwise prohibitmg the consummation of the Contemplated
Transactions or declarmg unlawful the Contemplated Transactions, and such Decree
having become final, binding and non-appealable; provided that no termination may be
made by a Party under this Section 8.1(b) if the issuance of such Decree was caused by
the breach or action or inaction of such Party;

(c) by written notice of either Buyer or Sellers, if the Closing shall not have
occurred on or before the Outside Date;

(d) by written notice of either Buyer or Sellers, if any of the Chapter 11
Cases is dismissed or converted to a case under Chapter 7 of the Bankruptcy Code, or if
a trustee or examiner with expanded powers to operate or manage the financial affairs
or reorganization of the Sellers is appointed m the Chapter 11 Cases;

56

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 10 of 31

(e) by Buyer, if (i) Bid Procedures Order shall not have been entered by the
Bankruptcy Court on or before the Bid Procedures Order Deadline or (i) at any time
after entry of the Bid Procedures Order, such Bid Procedures Order is reversed, stayed,
vacated or otherwise modified;

(f) by Buyer, if (i) the Sale Order shall not have been entered by the
Bankruptcy Court on or before the Sale Order Deadline or (ii) at any time after entry of
the Sale Order, such Sale Order ts reversed, stayed, vacated or otherwise modified;

(g) by Buyer by giving written notice to Sellers at any time prior to Closing
(i) in the event Sellers have breached any representation, warranty, covenant or
agreement contained in this Agreement and as a result of such breach the conditions set
forth in Sections 7.1(a) and 7.1(b) hereof, as the case may be, would not then be
satisfied at the time of such breach, Buyer has notified Sellers of the breach, and the
breach has contmued without cure until the earlier of (1) five (5) days prior to the
Outside Date so long as all other conditions of Buyer have been satisfied or (1) thirty
(30) days after the notice of the breach, in each case, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants hereof to be
performed or complied with by it prior to the Closing, and such condition is not waived
by Buyer;

 

(h) by Sellers by giving written notice to Buyer at any time prior to Closing
(i)in the event Buyer has breached any representation, warranty, covenant or
agreement contained in this Agreement and as a result of such breach the conditions set
forth in Sections 7.2(a) and 7.2(b) hereof, as the case may be, would not then be
satisfied at the time of such breach, Sellers has notified Buyer of the breach, and the
breach has continued without cure until the earlier of (i) five (5) days prior to the
Outside Date so long as all other conditions of Sellers have been satisfied or (ii) thirty
(30) days after the notice of the breach, in each case, unless such failure shall be due to
the failure of Sellers to perform or comply with any of the covenants hereof to be
performed or complied with by it prior to the Closing, and such condition is not waived
by Sellers;

(i) by written notice from Sellers to Buyer, if all of the conditions set forth
in Section 7.1 have been satisfied (other than conditions that by their nature are to be
satisfied at the Closmg, but subject to the satisfaction or waiver of such conditions at
the Closing) or waived and Buyer fails to complete the Closing at the time required by

Section 2.7(a);

(j) by Buyer if any secured creditor of any Seller obtains relief from the
stay to foreclose on a material portion of the Purchased Assets;

(k) by Buyer if any Affiliates of the Sellers (other than other debtors mm the
Chapter 11 Cases on the date hereof) that, directly or indirectly through one or more
intermediaries, controls Sellers, files for relief pursuant to the Bankruptcy Code;

a7

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 11 of 31

(I) by Buyer if, at any time on or before the August 21, 2020, Buyer
becomes aware of any matter as a result of its due diligence investigation (including by
way of information delivered or made available by Sellers hereunder or on a Disclosure
Schedule or Schedule hereto) that Buyer determines is unacceptable in its sole
discretion; or

(m) by Seller, upon a Decree by the Bankruptcy Court approving an
Alternate Transaction.

Notwithstanding anything to the contrary contained herem, (i) in no event may Buyer terminate
this Agreement under Section 8.1(f) on account of Buyer’s failure to satisfy the conditions
contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with respect to any
proposed Assumed Contract, and (ii) a Party shall not be permitted to terminate this Agreement
pursuant to this Article VIII if the applicable Termination Event was caused by the breach of
such Party or such Party’s gross negligence, willful misconduct, or bad faith.

Section 8.2 Procedure upon Termination. In the event of termination and
abandonment by Buyer, on the one hand, or Sellers, on the other hand, or both, pursuant to
Section 8.1, written notice thereof shall forthwith be given to the other Party or Parties, and this
Agreement shall termmate and the Contemplated Transactions shall be abandoned, without
further action by Buyer or Sellers.

Section 8.3 Effect of Termination.

(a) In the event that this Agreement is validly terminated pursuant to a right
of termination as provided herein, then each of the Parties shall be relieved of its duties
and obligations arismg under this Agreement effective as of the date of such
termination and such termination shall be without Liability to Buyer or the Sellers;
provided, however, that Section 8.1, Section 8.2, this Section 8.3, and Article IX shall
survive any such termination and shall be enforceable hereunder. In no event shall any
termination of this Agreement relieve any Party hereto of any Liability for any breach
of this Agreement by such Party.

(b) In consideration of Buyer and its Affiliates having expended
considerable time and expense in connection with this Agreement and the negotiation
thereof, and the identification and quantification of assets to be mcluded in the
Purchased Assets, and to compensate Buyer as a stalking-horse bidder, and regardless
of whether or not Buyer makes any matching or competing bids at the Auction, the
Sellers shall pay to Buyer the Break-Up Fee, (i) in the event that this Agreement is
terminated pursuant to Section 8.1(m) and the Sellers close an Alternate Transaction;
and (ii) in the event that this Agreement is otherwise terminated pursuant to Sections
8.1(c) through (g), Section 8.1(j) or Section 8.1(k), and in each case, within twelve (12)
months following the termination of this Agreement the Sellers close an Alternate
Transaction. Such Break-Up Fee shall be immediately due and payable in full in cash
from the proceeds of such Alternate Transaction and after the closing of an Alternate
Transaction as set forth in clause (i) and clause (ii) of the immediately preceding
sentence. The Break-Up Fee shall, subject to Bankruptcy Court approval, be treated as

58

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 12 of 31

a superpriority admmistrative expense mn the Chapter 11 Case under Section
503(b)(1)(A) and Section 507(a)(2) of the Bankruptcy Code. The Sellers acknowledge
and agree that: (A) the approval of the Break-Up Fee in the circumstances provided in
this Section 8.3(b) is an mtegral part of the transactions contemplated by this
Agreement; (B) in the absence of the Sellers’ obligation to pay the Break-Up Fee as
provided herein, Buyer would not have entered mito this Agreement; (C) the entry of
Buyer into this Agreement is necessary for preservation of the estates of the Sellers and
is beneficial to the Sellers because, in the Sellers’ business judgment, it will enhance
the Sellers’ ability to maximize the value of thei assets for the benefit of their creditors
and other stakeholders; (D) time is of the essence with respect to the payment of the
Break-Up Fee and (E) the Break-Up Fee is reasonable in relation to Buyer’s costs and
efforts and to the magnitude of the transactions contemplated hereby and Buyer’s lost
opportunities resulting from the time spent pursuing the transactions contemplated
hereby. For the avoidance of doubt, the Break-Up Fee, if payable pursuant to this
Section 8.3(b), shall be in addition to the payment of the Expense Reimbursement
Amount, to the extent payable to Buyer pursuant to Section 8.3(c).

(c) In consideration of Buyer and its Affiliates having expended
considerable time and expense in connection with this Agreement and the negotiation
thereof, and the identification and quantification of assets to be included in the
Purchased Assets, upon any termination of this Agreement, other than any termination
pursuant to Section 8.l(a) or by Sellers pursuant to Sections 8.1(h) or (i) (unless, in
case of a termination pursuant to Sections 8.1(h) or (i), at the time of any such
termination Buyer would have been entitled to terminate this Agreement pursuant to
Sections 8.1(c) through (g), Sections 8.1(j) or (k) Sellers shall pay to Buyer mm full in
cash the Expense Reimbursement Amount within five (5) Busmess Days after the
termination of this Agreement. Sellers acknowledge and agree that (i) the payment of
the Expense Reimbursement Amount is an mtegral part of the transactions
contemplated by this Agreement, (11) in the absence of the Sellers’ obligation to make
this payment, Buyer would not have entered into this Agreement, (ii) the delivery of
the Expense Reimbursement Amount to Buyer is not a penalty, but rather shall
constitute a reasonable amount that will compensate Buyer mn the circumstances where
Buyer is entitled to the reimbursable expenses for the efforts and resources expended
and opportunities forgone while negotiating this Agreement and in reliance on this
Agreement and on the expectation of the consummating of the transactions
contemplated thereby, and that, without these agreements, Buyer would not have
entered into this Agreement, (iv) time is of the essence with respect to the payment of
the Expense Reimbursement Amount and (v) the Expense Reimbursement Amount
shall, subject to Bankruptcy Court approval, constitute a superpriority administrative
expense of the Sellers’ estates under Sections 503(b)(1)(A) and 507(a)(2) of the
Bankruptcy Code. For the avoidance of doubt, the Expense Reimbursement Amount, if
payable pursuant to this Section 8.3(c), shall be in addition to the Break-Up Fee to the
extent payable to Buyer pursuant to Section 8.3(b).

(d) In the event the Sellers consummate an Alternate Transaction and the
Sellers fail to take any action necessary to cause the delivery of the Break-Up Fee
and/or the Expense Reimbursement Amount under circumstances where Buyer is

5o

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 13 of 31

entitled to the Break-Up Fee and/or the Expense Reimbursement Amount and, in order
to obtain such Break-Up Fee and/or Expense Reimbursement Amount, Buyer
commences a suit which results in a final non-appealable judgment in favor of Buyer,
the Sellers shall pay to Buyer, in addition to the Break-Up Fee and/or Expense
Reimbursement Amount, an amount in cash equal to the reasonable, documented, out-
of-pocket costs and expenses (including reasonable attorneys’ fees) incurred by Buyer
in connection with such sutt.

ARTICLE IX
MISCELLANEOUS

Section 9.1 Remedies. Except as set forth in Section 8.3, the Parties recognize that if
a Party breaches or refuses to perform any of their covenants set forth in this Agreement,
monetary damages alone would not be adequate to compensate the non-breaching Party for their
injuries. The non-breaching Party shall therefore be entitled, m addition to any other remedies
that may be available, to obtain specific performance of, or to enjoin the violation of, the terms
of such covenants. If any Litigation is brought by the non-breaching Party to enforce such
covenants, the breaching Party shall waive the defense that there is an adequate remedy at Law.
The Parties agree to waive any requirement for the security or posting of any bond in connection
with any Litigation seeking specific performance of, or to enjoin the violation of, such
covenants. The right to equitable relief, including specific performance and injunctive relief,
shall exist notwithstanding, and shall not be limited by, any other provision of this Agreement.
Each of the Sellers and Buyer hereby agrees not to assert that specific performance, injunctive
and other equitable remedies are unenforceable, violate public policy, invalid, contrary to Law or
inequitable for any reason. The Parties agree that the only permitted objection that they may
raise in response to any action for specific performance of such covenants is that it contests the
existence of a breach or threatened breach of such covenants. The right of specific performance,
injunctive and other equitable remedies is an integral part of the transactions contemplated by
this Agreement and without that right, neither the Sellers nor the Buyer would have entered mto
this Agreement.

Section 9.2. Expenses. Except as otherwise provided in this Agreement (mcluding
Section 8.3), or a Related Agreement, Sellers and Buyer shall bear their own expenses, including
attorneys’ fees, incurred in connection with the negotiation and execution of this Agreement, the
Related Agreements and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the Contemplated Transactions.

Section 9.3. Entire Agreement. This Agreement (including the schedules and exhibits
hereto and other documents specifically referred to herem) and the Related Agreements
constitute the entire agreement among the Parties and supersede any prior understandings,
agreements or representations (whether written or oral) by or among the Parties, written or oral,
with respect to the subject matter hereof.

Section 9.4 Incorporation of Schedules, Exhibits and Disclosure Schedule. The
schedules, appendices and exhibits to this Agreement, the documents and other information

60

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 14 of 31

made available in the Disclosure Schedule are incorporated herem by reference and made a part
hereof.

Section 9.5 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each Party except as
expressly provided herein. No waiver of any breach of this Agreement shall be construed as an
implied amendment or agreement to amend or modify any provision of this Agreement. No
waiver by any Party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to extend to any prior
or subsequent default, misrepresentation or breach of warranty or covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent default, misrepresentation or
breach of warranty or covenant. No conditions, course of dealmg or performance, understanding
or agreement purporting to modify, vary, explain or supplement the terms or conditions of this
Agreement shall be binding unless this Agreement is amended or modified m writing pursuant to
the first sentence of this Section9.5 except as expressly provided herein. Except where a
specific period for action or inaction is provided herein, no delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver thereof.

Section 9.6 Succession and Assignment. This Agreement shall be bmding upon and
inure to the benefit of the Parties and their respective successors and permitted assigns. None of
the Parties may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of all Parties; provided, however, that Buyer shall
be permitted to assign any of its rights hereunder to one or more of its Affiliates, as designated
by Buyer in writing to Sellers; provided, however, Buyer shall remain liable for all of its
obligations under this Agreement after any such assignment (including, without limitation, its
obligation to provide adequate assurance of future performance with respect to all Assumed
Contracts); provided, further, that Sellers shall be permitted to assign any of them rights
hereunder pursuant to a confirmed chapter 11 plan or pursuant to an order of the Bankruptcy
Court.

 

Section 9.7. Notices. All notices, requests, demands, claims and _ other
communications hereunder shall be in writing except as expressly provided herein. Any notice,
request, demand, claim or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient; (ii) one (1) Business Day after bemg sent to the recipient by
reputable overnight courier service (charges prepaid); (i) when sent by email (with written
confirmation of transmission); or (iv) three (3) Busmess Days after beg mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid, and addressed to the
intended recipient as set forth below:

If to any Sellers or Sellers’ Rep, then to:

BarFly Ventures LLC

35 Oakes St. SW #400

Grand Rapids, Michigan 49503
Attention: Ned Lidvall

Email: NLidval@barflyventures.com

61

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 15 of 31

with copies (which shall not constitute notice) to:

Pachulski Stang Ziehl & Jones LLP
150 California St., 15 Floor

San Francisco, CA 94111

Attention: John W. Lucas

Email: jlucas@pszjlaw.com

If to Buyer, then to:

CIP Administrative, LLC

3131 McKinney Avenue

Dallas, Texas 75204

Attention: Travis Baldwin

Email: tbaldwin@congruentinv.com

with copies (which shall not constitute notice) to:

Paul Hastings LLP
71 S. Wacker Drive, 45‘ Floor
Chicago, IL 60606
Attention: Matt Murphy
Amit Mehta
E-mail: mattmurphy@paulhastings.com
amitmehta@paulhastings.com

 

Any Party may change the mailing address or email address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the other Party notice
in the manner set forth in this Section 9.7.

Section 9.8 Governing Law; Jurisdiction. This Agreement shall in all aspects be
governed by and construed in accordance with the internal Laws of the State of New York
without giving effect to any choice or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York, and the obligations, rights and remedies of the
Parties shall be determined in accordance with such Laws. The Parties agree that any Litigation
one Party commences against any other Party pursuant to this Agreement shall be brought
exclusively in the Bankruptcy Court and each of the Parties hereby irrevocably consents to the
jurisdiction of the Bankruptcy Court (and of the appropriate appellate courts therefrom) in any
such suit, action or proceeding and irrevocably waives, to the fullest extent permitted by Law,
any objection that it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in the Bankruptcy Court or that any such suit, action or proceeding which is
brought in the Bankruptcy Court has been brought in an inconvenient forum; provided that if the
Bankruptcy Court is unwilling or unable to hear any such Litigation, then the courts of the State
of Michigan, sitting in Grand Rapids, and the federal courts of the United States of America
sitting in Grand Rapids, shall have exclusive jurisdiction over such Litigation.

62

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 16 of 31

Section 9.9 Consent to Service of Process. Each of the Parties hereby consents to
process being served by any Party, respectively, in any suit, action or proceeding by delivery of a
copy thereof in accordance with the provisions of Section 9.7.

Section 9.10 WAIVERS OF JURY TRIAL. EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATED AGREEMENTS OR THE CONTEMPLATED TRANSACTIONS OR THEREBY.

Section 9.11 Severability. The provisions of this Agreement shall be deemed
severable, and the mvalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement so long as the
economic or legal substance of the Contemplated Transactions is not affected in a manner
adverse to any Party. If any provision of this Agreement, or the application thereof to any
Person or any circumstance, is invalid or unenforceable, (a) the Parties shall negotiate in good
faith to find a suitable and equitable provision that shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the mtent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such mvalidity or unenforceability m any one jurisdiction affect the
validity or enforceability of such provision, or the application thereof, in any other jurisdiction.

Section 9.12 No Third Party Beneficiaries. Except as set forth in Section 5.8 hereof,
this Agreement shall not confer any rights or remedies upon any Person other than the Parties
and their respective successors and permitted assigns.

Section 9.13 No Survival of Representations, Warranties and Agreements. Each of
the representations and warranties and the covenants and agreements (to the extent such
covenant or agreement contemplates or requires performance by such party prior to the Closing)
of the Parties set forth in this Agreement or m any other document contemplated hereby, or in
any certificate delivered hereunder or thereunder, will termmate effective immediately as of the
Closing such that no claim for breach of any such representation, warranty, covenant or
agreement, detrimental reliance or other right or remedy (whether in contract, in tort or at law or
in equity) may be brought with respect thereto after the Closing. Each covenant and agreement
that explicitly contemplates performance after the Closing, will, m each case and to such extent,
expressly survive the Closing nn accordance with its terms, and if no term is specified, then for
six (6) years following the Closing Date, and nothmg mm this Section 9.13 will be deemed to limit
any rights or remedies of any Person for breach of any such surviving covenant or agreement.
Buyer and Sellers acknowledge and agree, on their own behalf and, with respect to Buyer that
the agreements contamed in this Section 9.13 (a) require performance after the Closing to the
maximum extent permitted by applicable Law and will survive the Closing for six (6) years; and
(b) are an integral part of the Contemplated Transactions and that, without the agreements set
forth in this Section 9.13, none of the Parties would enter nto this Agreement. For the avoidance
of all doubt, nothing herein shall be deemed to require Sellers to perform any obligations under
this Agreement beyond the date which is the first to occur of Sellers ceasing to be debtors in
possession in the Chapter 11 Cases or the Chapter 11 Cases being closed or dismissed.

63

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 17 of 31

Section 9.14 Non-Recourse. This Agreement may only be enforced against, and any
Litigation based upon, arising out of or related to this Agreement may only be brought against,
the Persons that are expressly named as parties to this Agreement. Except to the extent named as
a party to this Agreement, and then only to the extent of the specific obligations of such parties
set forth in this Agreement, no past, present or future shareholder, member, partner, manager,
director, officer, employee, Affiliate, agent or representative of any party to this Agreement will
have any Liability (whether in contract, tort, equity or otherwise) for any of the representations,
warranties, covenants, agreements or other obligations or Liabilities of any of the parties to this
Agreement or for any Litigation based upon, arising out of or related to this Agreement.

Section 9.15 Construction. The definitions contamed m this Agreement are applicable
to the singular as well as the plural forms of such terms. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, femmine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice versa. The word
“including” and “include” and other words of similar import shall be deemed to be followed by
the phrase “without limitation.” The words “herein,” “hereto” and “hereby,” and other words of
similar import refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of this Agreement. Unless expressly stated in connection therewith or the
context otherwise requires, the phrase “relating to the Business” and other words of similar
import shall be deemed to mean “relating to the operation of the Busmess as conducted as of the
date hereof.” Except as otherwise provided herein, references to Articles, Sections, clauses,
subclauses, subparagraphs, Schedules, Exhibits, Appendices and the Disclosure Schedule herein
are references to Articles, Sections, clauses, subclauses, subparagraphs, Schedules, Appendices,
Exhibits and the Disclosure Schedule of this Agreement. Any reference herein to any Law (or
any provision thereof) shall include such Law (or any provision thereof) and any rule or
regulation promulgated thereunder, in each case, including any successor thereto, and as it may
be amended, modified or supplemented from time to time. Any reference herem to “dollars” or
“$” means United States dollars. Where used with respect to mformation, the phrases
“delivered” or “made available” means that the mformation referred to has been physically or
electronically delivered (including the Data Room) no later five (5) calendar days prior to the
expiration of the Due Diligence Period.

Section 9.16 Computation of Time. In computing any period of time prescribed by or
allowed with respect to any provision of this Agreement that relates to Sellers or the Chapter 11
Cases, the provisions of rule 9006(a) of the Federal Rules of Bankruptcy Procedure shall apply.

Section 9.17 Mutual Drafting. Each of the Parties has participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

Section 9.18 Disclosure Schedule. The Disclosure Schedule has been arranged for
purposes of convenience in separately numbered sections corresponding to the sections of this
Agreement. The disclosure of any fact or item in any numbered and lettered section of the
Disclosure Schedule shall, should the existence of such fact or item be relevant to any other
section of the Disclosure Schedule, be deemed to be disclosed with respect to such other section

64

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 18 of 31

of the Disclosure Schedule only so long as the relevance of such disclosure to such other section
of the Disclosure Schedule is readily apparent. Capitalized terms used in the Disclosure
Schedule and not otherwise defined therein have the meanings given to them mn this Agreement.
The specification of any dollar amount or the inclusion of any item m the representations and
warranties contained in this Agreement, the Disclosure Schedule or the attached exhibits is not
intended to imply that the amounts, or higher or lower amounts, or the items so included, or other
items, are or are not required to be disclosed (including whether such amounts or items are
required to be disclosed as material or threatened) or are within or outside of the Ordinary
Course of Business or consistent with past practice, and no party will use the fact of the settmg
of the amounts or the fact of the mclusion of any item in this Agreement, the Disclosure
Schedule or exhibits in any dispute or controversy between the Parties as to whether any
obligation, item or matter not set forth or included in this Agreement, the Disclosure Schedule or
exhibits is or is not required to be disclosed (including whether the amount or items are required
to be disclosed as material or threatened) or are withm or outside of the Ordmary Course of
Business. In addition, matters reflected in the Disclosure Schedule are not necessarily lmited to
matters required by this Agreement to be reflected in the Disclosure Schedule. Such additional
matters are set forth for informational purposes only and do not necessarily include other matters
of a similar nature. No information set forth in the Disclosure Schedule will be deemed to
broaden in any way the scope of the parties’ representations and warranties. The formation
contained in this Agreement, in the Disclosure Schedule and exhibits hereto is disclosed solely
for purposes of this Agreement, and no information contained herein or therein will be deemed to
be an admission by any Party or any third party of any matter whatsoever, includmg any
violation of Law or breach of contract.

Section 9.19 Headings; Table of Contents. The section headings and the table of
contents contained in this Agreement, the Schedules and the Disclosure Schedule are inserted for
convenience only and shall not affect in any way the meaning or interpretation of this
Agreement.

Section 9.20 Counterparts; Facsimile and Email Signatures. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. This Agreement or any counterpart
may be executed and delivered by facsimile or email with scan attachment copies, each of which
shall be deemed an original.

Section 9.21 Sellers’ Rep.

(a) Sellers hereby appoint BarFly Ventures as the representative of Sellers
(the “Sellers’ Rep”) to act m each Seller’s name, place and stead, as such Seller’s
attorney-in- fact, to exercise all of the powers conferred upon it pursuant to this
Agreement, for and on behalf of such Seller and without any act of such Seller. BarFly
Ventures as Sellers’ Rep hereby accepts such appomtment. The dissolution,
liquidation, insolvency or bankruptcy of any Seller shall not termmate such
appointment or the authority and agency of the Sellers’ Rep. The power-of-attorney
granted in this Section 9.22(a) is coupled with an interest and is mrevocable. Buyer
may conclusively rely upon, without independent verification or mvestigation, all
decisions made by Sellers’ Rep on behalf of Sellers.

65

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 19 of 31

(b) From and after the date hereof, any notice given to the Sellers’ Rep shall
constitute notice to each and all of the Sellers at the time notice is given to the Sellers’
Rep (other than notice for service of process relating to any Litigation before a court or
other tribunal of competent jurisdiction, which notice must be given to each Seller
individually, as applicable). Any action taken or foregone by, or notice or instruction
received from, the Sellers’ Rep shall be deemed to be action or inaction by, or notice or
mstruction from, each and all Sellers.

(c) BarFly Ventures shall serve as the Sellers’ Rep until its resignation or it
is otherwise unable to continue to serve. Upon the resignation of BarFly Ventures or if
it is not able to continue to serve for any reason, Sellers by a majority vote shall select a
new Sellers’ Rep by written consent signed by such majority. No resignation or
replacement of the Sellers’ Rep shall become effective unless and until written notice of
the replacement or resignation of such Sellers’ Rep shall be provided to Buyer. Each
time a new Sellers’ Rep is appomted pursuant to this Agreement, such Person, as a
condition precedent to the effectiveness of such appomtment, shall accept such position
in writing.

Section 9.22 Time of Essence. Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.

Section 9.23. Risk of Loss. Notwithstanding anythmg to the contrary in_ this
Agreement, the risk of loss or damage to the Purchased Assets (wherever located) shall
unconditionally shift to the Buyer on the Closmg Date.

Section 9.24 Buyer’s Removal of Purchased Assets. At any time prior to August 31,
2020 (the “Removal Date”), Buyer shall remove, or cause to be removed from the Excluded
Restaurants, at Buyer’s sole cost and expense, all portions of the Purchased Assets located there.
Buyer shall use commercially reasonable efforts to cause such removal to be accomplished in
such manner as will minimize any damage to the Excluded Restaurants or any Excluded Assets
or other assets of any other party having an interest n any of the Excluded Restaurants and shall
cooperate m all reasonable respects (i) with any plans of Sellers to vacate the Excluded
Restaurants and Sellers’ removal of the Excluded Assets durmg the Removal Period and (i) in
the coordmation of Sellers’ and Buyer’s activities at the Excluded Restaurants during the period
prior to the Removal Date. Buyer shall, at Buyer’s sole cost and expense, promptly (and in no
event later than the timeframe allowed for completion of such repairs under the Lease pursuant
to which the applicable Seller occupies the relevant Excluded Restaurant) cause any damage to
the Excluded Restaurants resultng from Buyer’s removal, handling, shipping, disposition or
other activities m connection with the Purchased Assets to be fully and completely repaired or
restored; provided, however, that Buyer’s obligation shall m no event exceed the relevant
Seller’s obligations under the applicable Leases pursuant to which such Seller occupies and has
the right of possession of the Excluded Restaurant. Buyer shall ndemnify, defend and protect
and hold Sellers, Sellers’ bankruptcy estates, and Sellers’ Affilates harmless of, from and
against any and all direct claims, demands, losses, damages, liabilities, obligations, actions,
causes of action and costs and expenses (including, without limitation, all court costs and all
reasonable attorneys’ fees, costs and charges) as Sellers or such other indemnitees may suffer or
incur as a result of Buyer’s or Buyer’s Representatives’, employees’, agents’, contractors’,

66

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 20 of 31

shippers’ removal or handling of the Purchased Assets at or from the Excluded Restaurants. It is
expressly understood that Buyer shall bear any and all costs and expenses of packing, shipping
and handling the Purchased Assets following their removal from the Excluded Restaurants.

[SIGNATURE PAGES TO FOLLOW]

67

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 21 of 31

IN WITNESS WHEREOPF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first set forth above.

   
 

SELLERS’ REP:

BARFLY VENTYRES, LLC

_

 

By: ~~
Name;X Ned eave \

Title” “Ereherin. CEO

[Signature page to Barfly Asset Purchase Agreement ]
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 22 of 31

SELLERS:

BARELY VENTURE of G@)
By: oo

Name: MeL Lidva ll
Title: Tink cl awn JLEO

9 VOLT, LLC mone Ue @D

Nemaee eck wd veA
Title:  Trntleripr~CLeod

 

 
  

50 AMP FUSE, LLC

 

   

 

By:
Name: ee Ayan
Title: rip’ CEO

 

 

 

EL BREWPUB, LLC TH
By: ual ail

Name: NA (Li dvec\
Title. enkeyrer7 LED

GRBC HOLDINGS, L ECO

ae MAR Lo bv os XU 4 Vv we
Title: “en etcen 4

[Signature page to Barfly Asset Purchase Agreement ]
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 23 of 31

 

 

HOPCAT-ANN ARBOR L ¢

By: a

Name: Wed FA aval _
Title: = =Tw CEO

 

HOPCAT-CHICAGO,

 

 

 

By: a
Name: NA ws Avak(
Title: nikeriw<e—(€ O

HOPCAT-CONCESSIONS, KUC DQ)
By:

Name: \Jek ULhdvokt
Title: Inher“ E O

HOPCAT-DETROIT LLC Os,

a be LO Kher
Title: Winery (EO

HOPCAT-GR BELTLINE, Lt )
By: ae

Name: 12
Title: Me vot CED

 

 

 
  

HOPCAT-HOLLAND, LLC

By: om
Name: \Joa JA Avo | Pal
Title: nberinw CEO

 

HOPCAT-INDIANAPOLI, LLC ,

By: | J=
Name: Wr A Aves \\
Title: “Tn eee te O

 

[Signature page to Barfly Asset Purchase Agreement ]
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 24 of 31

HOPCAT-KALAMAZOO “7 a @Q

 

 

‘ie nes Mee Lye c-
Title: ewe ee

HOPCAT-KANSAS QITY, LLC

 

 

By:
Name: wad Ly al\\

 

 

 

Title: “in Ce D
HOPCAT-LEXINGTON,

By: wu
Name: hf , o\\

 

Title: Tw termw CEO

   
 

HOPCAT-LINCOLN,

By:

 

 

Name: NeA/ Li dyet
Title: 2-y)WA+ Ren 5

HOPCAT-LOUSVILLE, ‘ODP

Name: wee Ca duod dvaki

Title; onde

 
  

HOPCAT-MADISON, LL

By:
Name: Nike Sava

Title: Tn =f See

HOPCAT-MINNEAPOL Le
By: OD

Name: Vora Lid ie
Title: “nective” (EO

[Signature page to Barfly Asset Purchase Agreement ]
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 25 of 31

  
 

HOPCAT-PORT- ST. LUCIE, EL

By:
Name: ex va

Title: Sn av La

HOPCAT-ROYAL OA f DP)
By:

Name: N#e Woy Lyad
Title: any erivr i=

 

HOPCAT-ST. LOUIS, LEG -

By:

 

 

Name: #20 ao \\
Title. lw rw CEO
LUCK OF THE IRIS i ‘ Q)
By: ue

 

 

Mamet Kir Lida \
Title: knee CEO

[Signature page to Barfly Asset Purchase Agreement ]
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 26 of 31

BUYER:

PROJECT BARE LC
By: =

Name: Travis Baldwin
Title: President

{Signature page to Barfly Asset Purchase Agreement ]
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 27 of 31

EXHIBIT C

Purchased Actions

 

DOCS_SF:104202.12
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020

Ongoing Trade Vendors / Service Providers
A & L Janitorial Inc.
ADP CLIENT TRUST
Airgas USA LLC - Rental
Allegra
Alliance Beverage Distributing LLC
Ameren Missouri
Armock Mechanical
Arrowaste Inc.
ASCAP
Becker & Poliakoff, PA
Beer City Glass
BHD0001--BHD, LLC
Borgetto Investments, LLC
Boston Square
Brewers Supply Group
Capitol Beverage Sales
CAVALII1--Cavalier Distributing Inc
Cavalier Distributing Inc
Centerpoint Energy
Certified Refrigeration & Mechanical, LLC
Citizens Energy Group
Comcast
ComEd
Comfort Systems USA Indiana
Consumer's Energy
Corrigan Logistics
Corrine Johnson
Cozzini Bros Inc
Cross Roads Brewing Co
Dan Henry
Daniel L Jacob & Co. Inc
Dawson Rubin
Delta Dental
Dover Grease Traps, Inc.
DTE Energy
Eastown Distributors
EatGR LLC
Eclectic Imprint
ECOLAB
Ecolab Pest Elim Div
Enroll123, LLC
Enviro-Master of West Michigan
Eventbrite, Inc.

Page 1

Page 28 of 31
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020

Ongoing Trade Vendors / Service Providers
Evergy
Evil Czeck Brewery & Public House
Fabiano Brothers
FedEx
Ferris Coffee & Nut Company, Inc
Field Fire Protection Inc
Final Clean Pro LLC
fintech
First Insurance Funding
Fish Window Cleaning
Glazers Wholesale Company
Gordon Food Service, if and only if the GFS Objections are withdrawn
Grand Rapids Graphix
Great America Financial Services
Great Lakes Beverage Co
Great Lakes West
GREATLI--Great Lakes Wine _ Spirits
Green For Life
GTT Communications
HC Woodward LLC
Henry A. Fox Sales Co.
HNI Risk Advisors
Hoekstra Electrical Services
Holland Board of Public Works
Holland Stitchcraft
Holston Gases
Humidity Controls LLC
Ice Town
ID Watchdog, Inc.
IHS Distributing
Imperial Beverage
INDIAN3--Indiana City Brewing
Infinisource Benefit Services
Insite Business Solutions
James Ferrari and Sons Inc
Jeff Meyer
Johnson Brothers
K&Z Distributing Co.
KegWorks
KM Prost LLC
Knight Investment Group
Lansing Board of Water and Light
Lee Shore Enterprises

Page 2

Page 29 of 31
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 30 of 31

Ongoing Trade Vendors / Service Providers

Lexington-Fayette Urban County Government
LG&E

Lincoln Electric Systems
Lincoln National Life Insurance Company
M4 C.LC. LLC

Mervenne Beverage, Inc.
Michigan Dept of Treasury
Monarch Beverage

Mr Handyman Detroit

Mutual of Omaha

My Green Michigan LLC

My Handyman of Ann Arbor
Nantucket Baking Company
National Wine _ Spirits

Nick's Gyro's LLC

NRL Consulting

NuC0O2

O & W, Inc

Oath Distributing

OLO

Omega :Yeast Labs

One Way Products

Open Table

Organix Recycling

Patty Matters

Pax Verum Brewing Co.
Phoebe Duvall

Plante & Moran, PLLC

Plaza Storage, LLC

Power Distributing

Premier Beverage CO
Premier-Midwest Beverage Co.
Produce Alliance

Professional Maintenance of Michigan, Inc.
Project 35 LLC

Quail Distributing, Inc.

Quality Brands of Lincoln LLC
R. L. Schrieber

R.E. Golden Produce Co

Rave Associates

Red Tap Solutions

Republic National Dist
Restaurant Technologies, Inc

Page 3
Case:20-01947-jwb Doc #:363-3 Filed: 10/15/2020 Page 31 of 31

Ongoing Trade Vendors / Service Providers

RLM Services LLC

Rotella's Italian Bakery, Inc.
Round It Up America, Inc.

Ryan Leibinger

Saladino Smoke LLC

Scott Cooley

South Broad Ripple Brewing Co
Southern Glaziers of MO
Southern Wine & Spirits
Sparkling Windows Corp.

Spire

Standard Sales Company

Star 2 Star Communications LLC
State Distributing
Sterling/Glaziers Distributing
Susan Kalee

TDS

The Guardian Brewing Co.
Time Warner Cable

Todd Kronebusch

Town Center Inc.

Tri-County Beverage Company
Unemployment Services, Inc.
Unifirst Corporation - Michigan
United Beverage

Valley City Linen

Verdolino & Lowey, P.C.
Verizon Wireless

Vicinity Energy Grand Rapids LLC
VSP Insurance Co.

Waste Management of Michigan
Welders Supply Company

West Side Beer Distributing
WestRock CP LLC

Wirtz Beverage Wisconsin
XCEL Energy

Zink Distributing

Page 4
